        Case 3:21-cr-01365-W Document 23 Filed 09/15/21 PageID.35 Page 1 of 1



 1
 2
 3
 4
 5
 6

 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               Case No.: 21-CR-1365-W
11
12                Plaintiff,                 JUDGMENT AND ORDER GRANTING
13                                           THE UNITED STATES' MOTION TO
           v.                                DISMISS INDICTMENT WITHOUT
14                                           PREJUDICE
15   RENE BAEZ ESPINOZA,

16               Defendant.
17
18
19        On motion of the United States, and with good cause shown, the Indictment in
20 this case is hereby dismissed without prejudice.
21
     SO ORDERED.
22
23
24
     DATED:. _ _1-
                a_-~P~~-1':
                         ~f--
                                          HON. THOMAsy\vHELAN
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
